Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/684,244 filed on 14 November 2019. This application claims provisional benefit of Application 62/767,947 filed on 15 November 2018. 	Claims 1-20 are presented for examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Interface Master 408 (FIG. 4) and Interface Slaves 410a-n (FIG. 4).   	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-10, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2016/0380860 A1 to Singhal.
Regarding Claim 1, Singhal discloses a method, comprising:  	sending, by a first computing device, a request message to a second computing device via an intermediary device (FIG. 7A, 0251, and 0263 provides for sending, by server 106, an active RTT packet/request to client 102 via appliance 200), the request message indicative of a capability of the first computing device to support an insights virtual channel (VC) between the first computing device and the second computing device (FIG. 7A and 0263 provides for the active RTT packet indicates a capability of the server 106 to support one of the virtual channels for handling RTT, wherein the virtual channel is between server 106 and client 102);  	receiving, by the first computing device responsive to the request message, a response message (FIG. 7A and 0262-0263 provides for receiving, by server 106 responsive to the active RTT packet, a generated response) comprising an indication of a capability of the second computing device and an indication of a capability of the intermediary device, to support the insights VC (0256 and 0267 provides for the response packet indicates a capability of the client 102 and a capability of appliance 200 to support the initiated RTT measurement feature/functionality enabled on a virtual channel); and  	establishing, by the first computing device according to the capabilities of the first computing device, the second computing device and the intermediary device, the insights VC (0255-0256 and 0263 provides for server 106 establishing a virtual channel for the RTT measurement feature/functionality, wherein the establishing is according to the capabilities of server 106, client 102, and the appliance 200) to communicate insights for use by at least one of the first computing device, the second computing device or the intermediary device (0247 and 0256 provides for wherein the virtual channel for the RTT measurement feature/functionality is for use by the appliance 200 to generate analytics data).
Regarding Claim 4, Singhal discloses the method of claim 1, further comprising establishing a plurality of VCs between the first computing device and the second computing device, separate from the insights VC (FIG. 7A, 0256, and 0268 provides for establishing a plurality of virtual channels between server 106 and client 102 for enabling one or more features, separate from the latency feature virtual channel)
Regarding Claim 6, Singhal discloses the method of claim 1, wherein the response message further comprises information associating an identifier of a protocol for communicating data using the insights VC (0119 and 0262 provides for wherein communications, such as response packets, comprise a protocol type for communicating data using virtual channels), with an identifier of the insights VC or a component of the first computing device (FIG. 7A and 0255 provides for ICA WD of the server 106).
Regarding Claim 7, Singhal discloses the method of claim 6, wherein the first computing device is further configured to identify or access the insights VC from among a plurality of VCs, using the information (0119, 0255, 0262, and 0268 provides for server 106 identifies a virtual channel associated with an active latency feature from among the virtual channels, using the HDX/ICA protocol type).
Regarding Claim 8, Singhal discloses the method of claim 1, wherein the first computing device is further configured to access, via the insights VC, insights from at least one of the second computing device or the intermediary device (FIG. 7A, 0247, and 0268 provides for wherein server 106 access, via the virtual channel associated with an active latency feature, from appliance 200).
Regarding Claim 9, Singhal discloses the method of claim 8, wherein the insights from the intermediary device include analytics about a network of the intermediary device (FIG. 7A, 0247, and 0268 provides for wherein the latency feature from appliance 200 includes RTT analytics about a network of appliance 200).
Regarding Claim 10
Regarding Claim 13, similar rejection where the method of claim 4 teaches the first computing device of claim 13.
Regarding Claim 15, similar rejection where the method of claim 6 teaches the first computing device of claim 15.
Regarding Claim 16, similar rejection where the method of claim 7 teaches the first computing device of claim 16.
Regarding Claim 17, similar rejection where the method of claim 8 teaches the first computing device of claim 17.
Regarding Claim 18, similar rejection where the method of claim 9 teaches the first computing device of claim 18.
Regarding Claim 19, similar rejection where the method of claim 1 teaches the non-transitory computer readable medium of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Singhal as applied to claims 1 and 10 above, and further in view of US PGPUB 2016/0173811 A1 to Oh.
Regarding Claim 2, Singhal discloses the method of claim 1. 	Singhal doesn’t explicitly disclose wherein the request message comprises a highest of a plurality of versions of a protocol that the first computing device can support to use the insights VC to communicate the insights. 	Oh, in a similar field of endeavor, discloses wherein a request message comprises a highest of a plurality of versions of a protocol that a first computing device can support to use an insights VC to communicate the insights (FIG. 1, 0157, 0200, and 0218 provides for wherein UHD video, i.e. a request message, comprises a non-zero value for the protocol_version field, i.e. a highest of a plurality of versions of a protocol, that an UHD broadcast signal reception device, i.e. a first computing device, can support to use a virtual channel to communicate parameters)
Regarding Claim 11, similar rejection where the method of claim 1 teaches the first computing device of claim 11.

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal as applied to claims 1, 10, and 19 above, and further in view of US PGPUB 2016/0173811 A1 to Oh and US PGPUB 2011/0276699 A1 to Pedersen.
Regarding Claim 3, Singhal discloses the method of claim 1. 	Singhal doesn’t explicitly disclose establishing the insights VC according to a highest of a plurality of versions of a protocol that is supported across the first computing device, the second computing device and the intermediary device to use the insights VC. 	Oh, in a similar field of endeavor, discloses establishing an insights VC according to a highest of a plurality of versions of a protocol (FIG. 1, 0157, 0200, and 0218 provides for establishing a virtual channel to communicate parameters, wherein the channel utilizes a non-zero value for the protocol_version field, i.e. a highest of a plurality of versions of a protocol). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Oh to dynamically increase the value of the protocol version field. The protocol version field of Oh, when implemented with the active latency feature of the Singhal system, will allow one of ordinary skill in the art to increase the protocol version of a virtual channel protocol. One of ordinary skill in the art would be motivated to utilize the protocol version field of Oh with the active latency feature of the Singhal system in order to allocate a different (0199 and 0216-0219 provides for wherein the protocol version is supported across a server, client, and intermediary corresponding to a virtual channel). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Pedersen to utilize a capability block or data field corresponding to a protocol version. The capability block of Pedersen, when implemented with the active latency feature of the Singhal/Oh system, will allow one of ordinary skill in the art to determine whether a protocol version is supported by the devices utilizing the respective virtual channel. One of ordinary skill in the art would be motivated to utilize the capability block of Pedersen with the active latency feature of the Singhal/Oh system in order to check if the protocol version is supported by the devices in the network establishing the virtual channel. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the 
Regarding Claim 12, similar rejection where the method of claim 3 teaches the first computing device of claim 12.
Regarding Claim 20, similar rejection where the method of claim 3 teaches the non-transitory computer readable medium of claim 20.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal as applied to claims 1 and 10 above, and further in view of US Patent 8,788,822 B1 to Riddle.
Regarding Claim 5, Singhal discloses the method of claim 4, the insights VC is at least one of non-interleaved with any of the plurality of VCs (FIG. 7A, 0256, and 0268 provides for the latency feature virtual channel is separate from the other virtual channels, i.e. is at least one of non-interleaved with any of the plurality of VCs), or configured to carry uncompressed data. 	Singhal doesn’t explicitly disclose the plurality of VCs are at least one of interleaved with each other or configured to carry compressed data. 	Riddle, in a similar field of endeavor, discloses a plurality of VCs are at least one of interleaved with each other or configured to carry compressed data (col. 12 lines 1-24 provides for multiple virtual channels are mapped to one queue, i.e. interleaved with each other). 	One of ordinary skill in the art before the effectively filed date of the claimed 
Regarding Claim 14, similar rejection where the method of claim 5 teaches the first computing device of claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Citrix ICA Virtual Channels Overview discloses the design, functionality, and usage of virtual channels.
US PGPUB 2016/0234216 A1 to Fausak et al discloses attaching gateway functions to RDP virtual channels.
US PGPUB 2015/0003247 A1 to Mejia et al discloses flexibly partitioning virtual channels (VCs) as routing VCs and performance VCs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459